Citation Nr: 1120164	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from November 1968 to November 1969.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in pertinent part denied service connection for fibromyalgia.

The Board remanded the case in January 2010 and in September 2010.  


FINDINGS OF FACT

1.  The service treatment reports (STRs) do not reflect any relevant abnormality at entry or discharge.  

2.  During active service, the Veteran fell and injured the left knee.  

3.  No left elbow injury was reported during active service.  

4.  A diagnosis of fibromyalgia has been offered.

5.  The medical evidence dissociates fibromyalgia from any injury during active military service.

6.  Credible lay evidence of fibromyalgia symptoms dating back to active service has not been submitted.  






CONCLUSION OF LAW

Fibromyalgia was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in a February 2006 letter to the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In September 2008, the VA provided a notice of the rating criteria and effective date provisions that are pertinent to the claim; however, any such timing error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA clinical records.  The claimant submitted private medical reports.  A hearing was provided.  The claimant was afforded two pertinent VA medical examinations.  The claimant has asked that VA continue to search for service comrades who witnessed his claimed injury in service; however, because his STRs document his fall and a resulting left knee injury, no further corroboration of that fact is necessary.  The record does not otherwise indicate that there is any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The STRs do not reflect any relevant abnormality at entry or discharge.  During active service, the Veteran fell from a top bunk and injured the left knee.  The left knee had a slight ligamentous laxity, but X-rays showed no fracture.  No left elbow injury was ever reported during active service.  The left knee and elbow were normal at separation.  

The Veteran submitted an original claim for benefits in January 2004.  He claimed that he fractured the left elbow and shattered the left knee during active service.  Claims for service connection for residuals of these injuries was denied in June 2004, based on no evidence of such at the time of separation.  

A July 2005 VA fibromyalgia compensation examination report contains a diagnosis of fibromyalgia, and a doctor's note to the effect that fibromyalgia might be associated with prior trauma, but that the etiology is unknown.  

In January 2006, the Veteran requested service connection for fibromyalgia.  

A May 2006 VA fibromyalgia compensation examination report contains a diagnosis of fibromyalgia, but also contains a negative medical opinion.  The physician found it, "less likely than not" that fibromyalgia is related to active military service.  The physician offered no rationale, however.  

A September 2008 fibromyalgia compensation examination report contains a diagnosis of fibromyalgia, but also contains a negative nexus opinion.  The physician dissociated fibromyalgia from active service on the basis that prior trauma does not lead to fibromyalgia.  

In February 2011, the Veteran testified at videoconference before the undersigned Veterans Law Judge that he had fibromyalgia symptoms while in service. 

At various times, the Veteran submitted medical treatises that discuss fibromyalgia.  None of these medical articles and abstracts tends to link the Veteran's fibromyalgia to active military service.  

The two medical opinions that address the claimed relationship between active military service and fibromyalgia are negative.  Of these two opinions, only the September 2008 opinion is persuasive, as the May 2006 opinion lacks a supporting rationale.  The September 2008 medical opinion is persuasive, as it appears to be based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Veteran's testimony concerning the onset of fibromyalgia during active service is not credible, as his STRs reflect that he did not have such symptoms during active service.  At various times during the appeal period, the Veteran alleged that during active service he fell from a top bunk and shattered the left knee and fractured the left elbow and suffered whiplash in the incident.  The Veteran's credibility is called into question because the STRs reflect that the fall resulted in a sore knee and no left elbow complaint at all.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for fibromyalgia must be denied.  




ORDER

Service connection for fibromyalgia is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


